DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Arguments
Applicant's arguments filed 5/23/22 have been fully considered. In light of the amendments to the claims, new grounds of rejection are made. However, since previously applied prior art references are still relied upon in the rejections, relevant arguments with respect to these references are addressed herein. Applicant argues the skilled person would not be motivated to combine De Bruijn with Hirayama, Starling, and Niwa because the divergent references teach away from De Bruijn. This is not persuasive because all of the references are directed to porous calcium phosphate therefore they are not “divergent references”. Further, De Bruijn is not modified by the other references therefore it is irrelevant whether the other references teach away from De Bruijn, which the examiner does not agree with. Applicant argues Niwa teaches that its material is only functional in sites where bone is present and implantation in muscle tissue reveals no sign of bone formation. This is not persuasive because Niwa is not relied upon for teaching osteoinduction in a non-osseous site. Niwa is only relied upon to teach a specific grain size for the purpose of decreasing the foreign body reaction to the material. Such a feature is beneficial to implant materials regardless of whether they are implanted in osseous or non-osseous sites. Applicant argues Hirayama describes a material that is suitably used for implant materials such as artificial tooth roots and artificial bones and does not indicate any application to a non-osseous site. This is not persuasive because Hirayama is not relied upon for teaching producing autologous bone at a non-osseous site. Applicant argues De Bruijn teaches the macropores have a significant beneficial influence on the osteoinductive character which contrasts with claim 1 which requires the calcium phosphate material is substantially free of micropore having a size in a range of 0.1 to 1.5 mm. This is persuasive regarding De Bruijn teaching producing bone at both an osseous site and a non-osseous site. However, it is well known in the art to add growth factors such as bmp to porous calcium phosphate material and such growth factors are capable of producing bone at both osseous and non-osseous sites. As such, there is a new rejection below which adds bmp/growth factors to calcium phosphate such that the calcium phosphate material of the prior art is capable of producing autologous bone at both an osseous site and a non-osseous site.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 4, and 6-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “substantially free” in claim 1 is a relative term which renders the claim indefinite. The term “substantially free” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Use of the term “substantially free” renders the limitation “substantially free of macropores having a size in a range of 0.1 to 1.5 mm” indefinite because the specification does not use the term “substantially” whatsoever therefore the scope of substantially is not capable of being determined. Applicant’s specification only recites “free of macropores” (specification as filed par. 12) and “essentially free of macropores (pores ranging in size from 0.1 to 1.5 mm)” (specification as filed par.18). Therefore, it is unclear what the scope of “substantially free of macropores having a size in a range of 0.1 to 1.5 mm” is. For instance, to what extent can the material have macropores in the claimed size range? Can the material have macropores outside of the range of 0.1 mm and 1.5 mm? Please clarify the scope of “substantially free of macropores having a size in a range of 0.1 to 1.5 mm” while keeping in mind that the specification specifically states that the material is “free of macropores” (par.12).
Claim 12 recites the limitation "the surface area percentage" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2, 4, and 6-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 6, and 9 of U.S. Patent No. 7,942,934. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the application are either anticipated by or obvious in view of the claims of the patent.
Regarding claim 1 of the application, see claim 1 of the patent which discloses the grain size, micropore size, and surface area percentage of micropores as claimed. Claim 1 of the patent further recites free of macropores and that the composition is osteoinductive. Therefore, the material is capable of producing bone at both an osseous and non-osseous site. Also see claim 9 which specifically discloses a non-osseous site.  
Regarding claims 2, 4, and 6 of the application, the material of claim 1 of the patent is identical to the material of the claims of the application and is therefore capable of being used and functioning as claimed.
Regarding claim 7 of the application, see claim 2 of the patent for the claimed protein adsorption capacity.
Regarding claim 8 of the application, see claim 6 of the patent for hydroxyapatite.
Regarding claim 9 of the application, see claim 6 of the patent for both BCP and TCP. 
Regarding claim 10 of the application, see claims 6 of the patent for tricalcium phosphate. While the claims don’t specifically recite the type of tricalcium phosphate, beta tricalcium phosphate is a well-known type of tricalcium phosphate for use in bone implants and it would have been obvious to one of ordinary skill in the art at the time of the invention to select the known material since it has been held that selection of a known material based on its suitability for an intended use is an obvious extension of prior art teaching (In re Leshin 227 F.2d 197, 125 USPQ 416 (CCPA 1960) MPEP 2144.07).
Regarding claim 11 of the application, see claim 3 of the patent.
Regarding claim 12 of the application, see claim 1 of the patent for surface area percentage of micropores. The specification of the patent defines the surface area percentage of micropores as recited in claim 12 of the application.
Regarding claim 13 of the application, the grains of claim 1 of the patent are inherently interconnected in order to form the calcium phosphate material.
Regarding claim 14 of the application, the microparticles of claim 1 of the patent are capable of being used as claimed.
Regarding claim 15 of the application, see claim 2 of the patent which discloses each of the limitations of claim 15 of the application.
Regarding claims 16-19 of the application, claims 1 and 2 of the patent disclose a material identical to the claimed material of the application, therefore the claimed material of the patent is capable of functioning as claimed.
Regarding claim 20 of the application, claim 1 of the patent discloses a material identical to the material of claim 15 of the patent as well as identical to the material disclosed in the instant application, therefore the material of claim 1 has the protein adsorption capacity as claimed in claim 15 of the application. Claim 4 of the patent discloses the particle size of claim 20 of the application.
Claims 1, 2, 4, and 6-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 5, 6, 10, and 11 of U.S. Patent No. 10,532,131. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the application are either anticipated by or obvious in view of the claims of the patent.
Regarding claims 1, 7, and 15 of the application, see claim 1 of the patent which discloses each of the limitations of claims 1, 7, and 15 of the application. 
Regarding claims 2, 4, 6, and 16-19, of the application, the material of claim 1 of the patent is identical to the material of the claims of the application and is therefore capable of being used and functioning as claimed.
Regarding claims 8-10 of the application, see claims 5 and 6 of the patent. While the claims don’t specifically recite the type of tricalcium phosphate, beta tricalcium phosphate is a well-known type of tricalcium phosphate for use in bone implants and it would have been obvious to one of ordinary skill in the art at the time of the invention to select the known material since it has been held that selection of a known material based on its suitability for an intended use is an obvious extension of prior art teaching (In re Leshin 227 F.2d 197, 125 USPQ 416 (CCPA 1960) MPEP 2144.07).
Regarding claim 11 of the application, claim 1 of the patent discloses a range of 10-40% for the surface area percentage of micropores and it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), MPEP 2144.05 II A). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to optimize the range of surface area percentage of micropores in claim 1 of the patent to be 10-25% as claimed in claim 11 of the application.
Regarding clam 12 of the application, see claim 1 of the patent for surface area percentage of micropores. The specification of the patent defines the surface area percentage of micropores as recited in claim 12 of the application.
Regarding claim 13 of the application, the grains of claim 1 of the patent are inherently interconnected in order to form the calcium phosphate material.
Regarding claim 14 of the application, see claim 10 of the patent for the claimed intended use.
Regarding claim 20 of the application, see claim 2 of the patent for the claimed particle size.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 2, 4, 6, 8, and 11-14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hirayama et al. 5,017,518 (hereafter referred to as Hirayama) in view of Starling et al. 2001/0021389 (hereafter referred to as Starling) in view of Niwa et al. 4,497,075 (hereafter referred to as Niwa) in view of Wironen et al. 2002/0098222 (hereafter referred to as Wironen).
Regarding claims 1 and 6, Hirayama discloses a porous calcium phosphate material for osteoinduction, the porous calcium phosphate material comprising a plurality of grains arranged in a continuous matrix (fig.1), a plurality of micropores providing space between grains in the plurality of grains, each micropore having a size in a range of 0.05-20 microns (col.3, ll.64-65), wherein the porous calcium phosphate material is free of macropores having a size in a range of 0.1 to 1.5 mm (Hirayama only discloses micropores in a size range of 0.05-20 microns as discussed in col.3, ll.64-65 and as shown in fig.1) and wherein a surface area percentage of micropores is in a range of 20-60% (col.3, ll.17-25). Regarding the surface area percentage of micropores, the surface area percentage of micropores taught by Hirayama overlaps with the claimed range of 10-40% and it has been held that in the case where the claimed range overlaps ranges disclosed by the prior art, a prima facie case of obviousness exists (see MPEP 2144.05I).  Further, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), MPEP 2144.05 II A), therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to optimize and narrow the range of the surface area percentage of micropores disclosed by Hirayama to be within the claimed range since optimizing the value involves only routine skill in the art. Regarding the size range of micropores, Hirayama discloses a size range of micropores somewhat greater than the claimed range, and does not specifically disclose that the micropores are in a size range of 0.1 to 1.5 microns. 
Starling teaches a porous calcium phosphate material, in the same field of endeavor, wherein the calcium phosphate material has an interconnected porosity comprising micropores in a size range of 0.1 to 1.0 microns for the purpose of allowing the material to be infiltrated and coated with growth factor for the repair of bone defects (par.104).
It would have been obvious to one of ordinary skill in the art at the time of the invention to optimize the size range of the micropores of Hirayama to be 0.1-1.0 microns as taught by Starling in order to provide an interconnected microporosity for being infiltrated and coated with growth factor which aids in bone repair. While Hirayama discloses the invention substantially as claimed, Hirayama does not disclose that the material has an average grain size in a range of 0.1-1.50 microns.
Niwa teaches a calcium phosphate material, in the same field of endeavor, wherein the crystal grain size is less than 3 microns, and may specifically be 0.2 microns (col.15, ll.43-45), for the purpose of decreasing the body’s foreign body reaction to the material (col.4, ll.15-30). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to use a crystal grain size of 0.2 microns as taught by Niwa in the calcium phosphate of Hirayama in view of Starling, in order to decrease the body's foreign body reaction to the material which will improve the incorporation of the material into the body. Hirayama in view of Starling in view of Niwa discloses the invention substantially as claimed. Since the material of Hirayama in view of Starling in view of Niwa is the same as the claimed material, it appears that the material is capable of producing autologous bone at both an osseous site and a non-osseous site/muscle site, however, Hirayama in view of Starling in view of Niwa does not specifically disclose this.
Wironen teaches an osteogenic material, in the same field of endeavor, wherein bmp and/or other growth factors like TGF-beta and PDGF may be combined with a calcium phosphate material for the purpose of generating new bone by being osteoinductive and inducing the formation of bone even in non-osseous tissues including intramuscularly (pars. 5, 9, 23-27).
It would have been obvious to one of ordinary skill in the art at the time of the invention to add bmp, TGF-beta, and/or PDGF as taught by Wironen to the porous calcium phosphate material of Hirayama in view of Starling in view of Niwa in order to further enhance the calcium phosphate material’s ability to generate new bone in both osseous and non-osseous sites of living tissue.
Regarding claims 2 and 14, Niwa further teaches that the calcium phosphate material is in the form of microparticles having a particle size of less than 300 microns (col.4, ll.34-38) for the purpose of providing particles that may be used in a filler for filling in defects in bones (col.2, ll.56-63). Therefore, it would have been obvious to one ordinary skill in the art at the time of invention to form the calcium phosphate material of Hirayama in view of Starling in view of Niwa in view of Wironen as microparticles having a size of about 300 microns as taught by Niwa for the purpose of providing particles that may be used in a filler for filling in defects in bones. Such particles are capable of being injected without a fluidic carrier since they are the same material and size as the particles of the invention. Similarly, the calcium phosphate material of Hirayama in view of Starling in view of Niwa in view of Wironen in the form of microparticles is capable of being applied as a coating to a different material.
Regarding claim 4, the calcium phosphate of Hirayama in view of Starling in view of Niwa in view of Wironen is capable of being resorbed as claimed since calcium phosphate is a resorbable material.
Regarding claim 8, see Hirayama col.2, ll.55-57 for hydroxyapatite.
Regarding claim 11, as discussed above, Hirayama discloses a surface area percentage of micropores of 20-60% which overlaps with the claimed range of 10-25% and it has been held that in the case where the claimed range overlaps ranges disclosed by the prior art a prima facie case of obviousness exists (see MPEP 2144.05I).  Further, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), MPEP 2144.05 II A), therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to optimize and narrow the range of the surface area percentage of micropores disclosed by Hirayama to be within the claimed range since optimizing the value involves only routine skill in the art.
Regarding claim 12, Hirayama discloses the porosity of the porous surface in col.3, ll.17-19. Porosity of the porous surface is the same as a percentage of a surface area with micropores and a surface area associated with both the micropores and the grains. 
Regarding claim 13, see Hirayama fig.1 which shows interconnected grains.
Claims 9 and 10 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hirayama in view of Starling in view of Niwa in view of Wironen as applied to claim 1 above, and further in view of de Bruijn et al. 6,511,510 (hereafter referred to as de Bruijn). Hirayama in view of Starling in view of Niwa in view of Wironen discloses the invention substantially as claimed and as discussed above but does not specifically disclose that the grains comprise BCP and resorbable tcp, or beta-tcp.
De Bruijn teaches a calcium phosphate material, in the same field of endeavor, wherein the calcium phosphate material may be biphasic calcium phosphate (col.5, ll.42-43 and 55-56), and tricalcium phosphate, including beta-tricalcium phosphate (col.2, ll.5-9).
It would have been obvious to one of ordinary skill in the art at the time of the invention to select biphasic calcium phosphate, tricalcium phosphate, and/or beta-tricalcium phosphate as taught by de Bruijn for the calcium phosphate material of Hirayama in view of Starling in view of Niwa in view of Wironen since de Bruijn teaches these were known materials suitable for use in calcium phosphate materials and since it has been held that selection of a known material based on its suitability for an intended use is an obvious extension of prior art teaching (In re Leshin 227 F.2d 197, 125 USPQ 416 (CCPA 1960) MPEP 2144.07).
Allowable Subject Matter
Claim 7 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims, and upon overcoming the double patenting rejections.
Claims 15-20 would be allowable upon overcoming the double patenting rejections set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  Claims 7 and 15-20 require a specific protein adsorption capacity which is not disclosed or taught by the prior art. The claimed protein adsorption capacity is not an inherent quality of calcium phosphate since it is clear from the specification of the instant application, specifically in the tables and figures, that different parameters of the calcium phosphate material as well as different methods of processing of the calcium phosphate yield different protein adsorption capacity and not all methods and parameters yield protein adsorption capacity in the claimed range.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Megan Wolf whose telephone number is (571) 270-3071.  The examiner can normally be reached on Monday-Friday 9:00am-3:00pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jennifer Dieterle, at (571) 270-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MEGAN Y WOLF/Primary Examiner, Art Unit 3774